Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application filed 07/22/20.  Claims 1 – 13 has been examined and are pending. 
Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claim(s) 1 – 5 and 7 – 8 is/are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Kato et al. USPN 20200371773.

Regarding claim 1, 12 and 13 Kato anticipates a server/ software update system/software update apparatus communicating, via a network, with a software update apparatus that updates software of an in-vehicle control device mounted on a vehicle (see FIG.1), the server comprising:
interrupt”, shows . due to communication failure, shows regenerating scheduling of updating, later time with another update, Examiner interprets that to be presenting second software update from claim].

Regarding claim 2, the server according to claim 1, wherein the update processing state of the first software update includes at least during downloading of the first software update to the vehicle from the server, during installation of the downloaded first software update onto the in-vehicle control device, during waiting for activation of the installed first software update, and during activation of the first software update [0012 - 0013, see state regarding “activation” and download].

Regarding claim 3, the server according to claim 2, wherein the information relating to the application of the first software update and the information relating to the application of the second software update respectively include an application priority of each software 

Regarding claim 4, the server according to claim 3, wherein the application combination constraint is an application sequence constraint relating to an application sequence of each software update, and the control unit determines to interrupt the application of the first software update and start the application of the second software update to the in-vehicle control device when the second software update has a higher application priority than the first software update, an update state of the first software update is during installation, and the application sequence constraint is not present [0061, shows priority based and utilizing Schedule to perform updates, Examiner interprets a schedule to read on sequence as Applicant recites.  A schedule would set installation to application in a certain order by (BRI)].

Regarding claim 5, the server according to claim 4, wherein the control unit determines to interrupt the application of the first software update and start the application of the second software update to the in-vehicle control device when the second software update has a higher application priority than the first software update, an update processing state of the first software update is during waiting for activation, and the application sequence constraint is not present [0061, teaches priority and see Schedule as well and all related portions in prior art disclosing Schedule].

state regarding “activation” BRI].

Regarding claim 8, the server according to claim 7, wherein the control unit determines to continue the application of the first software update to the in-vehicle control device when an update processing state of the first software update is any one of during downloading, during installation, and during waiting for activation, and the application sequence constraint is present [0012 – 0013].

Allowable Subject Matter
5.	Claim 6, and 9 – 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art doesn’t teach the following limitations:
Regarding claim 6, the server according to claim 5, wherein the control unit creates an update package including software relating to the second software update in a case in which the control unit determines to interrupt the application of the first software update and start the application of the second software update to the in-vehicle control device when the second software update has a higher application priority than the first software update, an update processing state of the first software update is during waiting for activation, and the application 
to the memory and necessity of switching an effective side of the memory based on the application sequence constraint and the number of sides of the memory.

Regarding claims 9 – 11, the server according to claim 8, wherein the control unit when an update processing state of the first software update is during waiting for activation after an ignition-off operation of the vehicle, the application sequence constraint is not present, and an estimated time required for processing during activation of the first software update is larger than a predetermined value, determines to interrupt the application of the first software update and start the application of the second software update to the in-vehicle control device, and when the estimated time is equal to or less than the predetermined value, determines to continue the application of the first software update to the in-vehicle control device.

Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK O KENDALL whose telephone number is (571)272-3698.  The examiner can normally be reached between Monday and Thursday, at 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/Primary Examiner, Art Unit 2192